Citation Nr: 1132638	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-35 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for fatigue.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  A low back disorder did not manifest in service or within one year thereafter and has not been shown to be related to the Veteran's military service.

3.  The Veteran has not been shown to currently have fatigue that is causally or etiologically related to his military service



CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in active service, nor may arthritis be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Fatigue was not incurred in active service. 38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Veteran was sent a letter in May 2007, prior to the August 2007 initial decision on the claims.  The letter fully addressed all notice elements.  In this regard, the letter provided information as to what evidence was required to substantiate the service connection claims and notified the Veteran of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has not identified any outstanding records that are pertinent to his appeal.

The Veteran was also afforded a VA examination in August 2007 in connection with his claim for service connection for a low back disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the August 2007 VA examination and medical opinion obtained in this case are adequate, as they are predicated on a full reading of the service treatment records as well as the post-service medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the appellant and a physical examination, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  

The Veteran's representative submitted a written brief presentation in August 2011 in which he challenged the adequacy of the August 2007 VA examination.  In particular, he noted that the examiner was a nurse practitioner rather than a physician and contended that the Veteran's condition may require an orthopedist.  The representative also indicated that the examiner's opinion was based on a lack of medical treatment following the Veteran's discharge and contended that the Veteran did not seek treatment simply due to his work schedule and lack of medical insurance.

The Board notes that the August 2007 VA examination was performed by a nurse practitioner.   However, in Cox v. Nicholson, 20 Vet. App. 563 (2007), the Court held that it has never required that medical examinations under section 5103A only be conducted by physicians.  As provided by 38 C.F.R. § 3.159(a)(1), "competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  In Cox, a nurse practitioner was found to fit squarely into the requirement of section 3.159(a)(1) as a provider competent to provide diagnoses, statements, or opinions.

Moreover, the Board notes that the August 2007 VA examiner's rationale was not based entirely on the lack of treatment following his separation from service.  Indeed, the examiner also noted that the Veteran's discharge examination did not reveal any findings pertaining to his spine and cited to other contributing factors, such as his civilian occupation and obesity.  In addition, he acknowledged the Veteran's report that he did not have medical insurance, and therefore, did not seek treatment.  As such, the examiner did consider factors beyond the lack of post-service treatment.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to service connection for a low back disorder has been met. 38 C.F.R. § 3.159(c)(4).

The Board also acknowledges that the Veteran has not been afforded a VA examination in connection with his claim for service connection for fatigue.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and, (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service- connected disability. 38 C.F.R. § 3.159(c)(4).

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, a VA examination is unnecessary to decide the claim for service connection for fatigue because such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained below, the Veteran has not been shown to have had a disease, event, or injury pertaining to fatigue during active military service.  Nor does he have any service-connected disability.  The record contains no probative evidence that demonstrates otherwise.  Therefore, because there is no event, injury, or disease in service or a service-connected disability to which a current disorder could be related, the Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC, which informed them of the laws and regulations relevant to the Veteran's claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.



I.  Low Back Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a low back disorder.  His service treatment records do show that he sought treatment for low back pain in February 1981.  However, it was noted that his pain was expected to improve with rest.  He was later seen in August 1982 with complaints of low back after his foot slipped while lifting a bed and caused him to fall and twist his lower back.  He was assessed at that time as having a muscle/ligament strain.  The Veteran was seen again in September 1982 after falling the previous night. His diagnosis was listed as a low back strain.  In November, 1982, it was noted that he had recurring back pain located in the upper lumbar spine area that had been present for two to three months.  Following an examination, the Veteran was assessed as having a low back muscle spasm.  However, he was seen later month at which time it was noted that his spasm had resolved.  The Veteran subsequently sought treatment in December 1983 with complaints of low back pain, and he was diagnosed with a lumbosacral strain.   An April 1984 x-ray report also noted that the Veteran had been experiencing back pain for three days.  

Nevertheless, the remainder of the Veteran's service treatment records are negative for any further complaints, treatment, or diagnosis of a back disorder.  In fact, despite reporting other unrelated problems, the Veteran denied having a medical history of recurrent back pain at the time of his November 1984 separation examination.  A clinical evaluation at that the time also revealed a normal spine.  

In addition, the August 2007 VA examiner reviewed the evidence and stated that the Veteran did not have a chronic condition in service, but rather an acute self-limiting problem of a lumbosacral stain that resolved, as evidenced by his November 1984 separation history and physical examination.  Moreover, the Veteran did not seek treatment immediately following his separation from service or for many years thereafter.  Therefore, the Board finds that a low back disorder did not manifest in service or for many years thereafter.  

The Board does acknowledge the Veteran's claim that he has had back problems since his separation from service due to an injury in service. The Board notes that the Veteran is competent to report his experience and symptoms in service, although he is not competent to provide a diagnosis or an etiological opinion.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

As previously noted, the Veteran is competent to state that he experienced back problems since service.  The question then becomes whether this lay evidence is credible.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011)(Lance, J., concurring).  In determining the credibility of the lay evidence, the Board must consider whether there is corroborating evidence or evidence suggesting that lay evidence may be mistaken or untruthful.  Id.  

As discussed above, there is affirmative evidence showing that the Veteran's spine was actually normal at the time of his separation from service.  He even denied having recurrent back pain at that time.

Moreover, the Veteran's private medical records include repeated complaints of low back pain beginning in January 2000.  Notably, the earliest of these records does not document him as having a prior history of low back pain.  Emergency room records from January 2000 specifically indicate that he reported having a recent onset of severe low back pain without injury or a previous history of back pain.  In addition, emergency room records dated in December 2000 note complaints of back pain following a fall while skiing. The past medical history provided at that time was summarized as negative for acute or chronic illness.  

The Board acknowledges Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), in which it was held that the absence of contemporaneous medical evidence may be weighed as a factor in determining credibility of lay evidence, but that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  In this case, however, it is not merely the lack of contemporaneous evidence that calls in to question the credibility of the Veteran's lay statements, but rather the conflicting subjective history provided by the Veteran when he was seeking treatment for his back compared to when he was seeking disability compensation.  

As the January 2000 and December 2000 statements were made during the course of treatment, they are afforded greater probative weight than those more recent statements made in conjunction with the Veteran's March 2007 claim for disability compensation benefits. See Rucker, 10 Vet. App. 73 (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. App. 341 (1991).  Therefore, the Board finds the Veteran's lay evidence regarding causation and continuity of symptomatology to be not credible.  

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of a low back disorder, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a low back disorder manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.  The August 2007 VA examiner diagnosed the Veteran with degenerative arthritis of sacroiliac joints bilaterally and degenerative disc disease of the lumbar spine, but he opined that it was less likely than not that the disorders were due to his injury in service.  In so doing, the examiner explained that the Veteran had an acute strain that resolved prior to his separation and noted that there was no evidence of chronic residual conditions, as indicated by the lack of treatment or follow-up until the time of his post-service skiing accident.  He also commented that the Veteran's occupation could just as easily be the cause of his current condition in addition to his obesity.

There is no medical evidence showing otherwise.  Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a low back disorder is not warranted.
  

II.  Fatigue

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for fatigue.  His service treatment records are entirely negative for any complaints, treatment, or diagnosis of such a disorder.  In fact, he denied having any frequent trouble sleeping at the time of his November 1984 separation examination.  Moreover, the Veteran did not complain of or seek treatment for fatigue for many years following his separation from service.  The Board finds this gap in time significant, and, as noted above, it weighs against the existence of a link between any current fatigue and his time in service. Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Therefore, the Board finds fatigue did not manifest in service or for many years thereafter.

In addition to the lack of evidence showing that fatigue manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis of fatigue to the Veteran's active service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of such a disorder in service.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Therefore, the Board finds that fatigue did not manifest during service and has not been shown to be causally or etiologically related to an event, disease, or injury in service.

The Board does acknowledge the Veteran's contention that his fatigue is due to his inability to sleep because of his back pain.  However, the fact remains that service connection has not been established for a back disorder.  As such, service connection for fatigue could not be granted on a secondary basis.

Lastly, the Board notes that the evidence of record does not contain a diagnosis of a current disability characterized by fatigue.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the veteran currently has the disability for which benefits are being claimed.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a claim for service connection for fatigue.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for fatigue is not warranted. 

ORDER

Entitlement to service connection for low back disorder is denied.

Entitlement to service connection for fatigue is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


